TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00460-CR




James Thomas LaPointe, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-111-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        We grant appellant’s motion to view the sealed record from the hearing on remand. 
Appellant’s counsel is permitted to view all sealed records filed in this case and may copy these
records at the direction of the clerk’s office.  Appellant’s counsel may cite to the sealed record in
supplemental briefing, but may not disclose the contents of any sealed testimony in publicly filed
documents.
                        It is ordered February 27, 2006
 
Before Justices Kidd, B. A. Smith and Pemberton;
       Justice Kidd Not Participating
Do Not Publish